Citation Nr: 9928483	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-16 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.  

2.  Entitlement to service connection for arthritis of the 
cervical spine.  

3.  Entitlement to service connection for patellofemoral 
syndrome of the right knee.  

4.  Entitlement to service connection for a right ankle 
condition.  

5.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


INTRODUCTION

The veteran served on active duty from June 1960 to February 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied the benefits sought on appeal.  In June 1998, 
the RO granted the veteran a nonservice-connected pension on 
an extraschedular basis, subject to approval by the 
Adjudication Officer, because of a back condition which 
precluded him from performing his customary work, which 
involved heavy lifting.  In March 1999, the veteran testified 
at a hearing before the undersigned Member of the Board in 
Albuquerque.  


REMAND

In terms of the veteran's claim for service connection for a 
bilateral hearing loss, the Board notes that, based on an 
April 1996 VA audiology evaluation, the veteran currently has 
a bilateral high frequency hearing loss, diagnosed as a high 
frequency sensory neural hearing loss, with a configuration 
consistent with a noise-induced hearing loss of cochlear 
origin.  Service personnel records reveal duty for 
approximately one year as a firearms instructor.  Service 
medical records are negative as to hearing loss or upward 
shift in pure tone thresholds in decibels during service.  

Based on the above, the Board finds competent evidence of 
current disability, of incurrence or aggravation of a disease 
or injury in service, and of a nexus between the inservice 
injury or disease and the current disability.  Thus, the 
criteria from Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam), are satisfied.  
The Board thus finds this issue to be plausible and capable 
of substantiation.  38 U.S.C.A. § 5701a.  The criteria 
pursuant to Caluza having been met, the issue may be 
remanded.  

The Board requires, first, that records of the veteran's 
audiology examination at Ohio State University in 1967 be 
requested.  Following this, the veteran is to undergo a 
special VA otolaryngology examination, with review of the 
claims file and of the history of service and post-service 
noise exposure, to determine the etiology of hearing loss 
disability.  

As to the claims for service connection for arthritis of the 
cervical spine, patellofemoral syndrome of the right knee, 
and a right ankle condition, during his Board hearing in 
March 1999 and in various statements noted in his claims 
file, the veteran has referred to an incident in service 
which occurred approximately in August or September 1960.  He 
maintains that, while in jump school at Fort Benning, he 
sustained a minor injury on an early jump, causing him to 
favor that leg, which led to a severely sprained ankle on a 
later jump.  He stated that he was seen at an aid station, 
where the ankle was taped.  He believed that, when he 
sprained his ankle, he also twisted his right knee and 
sustained an impact injury to his neck.  

A review of his service medical records do not show any 
outpatient clinical records from Fort Benning.  Since these 
service connection claims are based on contentions that these 
injuries did occur in service, the Board finds that such 
additional service medical records are necessary for a proper 
evaluation of these claims.  A Board remand is required for 
these claims to satisfy a pre-duty -to-assist requirement 
imposed pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(per curiam), as such records are in the constructive 
possession of VA.  

As to the claim for an increased evaluation for PTSD, the 
veteran last underwent a VA psychiatric examination in 
December 1997, resulting in an Axis I diagnosis of (1) post-
traumatic stress disorder and (2) major depression in 
remission.  His current Axis V Global Assessment of 
Functioning was 70.  In June 1998, however, a statement from 
his VA treating physician noted that his continued 
unemployment had exacerbated his depression and that he had 
recently become increasingly more anxious and depressed, 
lethargic, and disorganized in his thinking and approach to 
life planning.  Accordingly, the veteran should undergo an 
additional VA psychiatric examination.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:  

1.  The RO should obtain additional VA 
treatment reports, if any, from January 
1998 to the present, relating to the 
disorders presently on appeal.   

2.  The RO should query the veteran as to 
the name and address of the audiologist 
at Ohio State University who performed 
his hearing test in 1967.  The RO should 
then make every effort to obtain this 
record, together with associated records, 
if any.  

3.  The veteran should be afforded a 
special VA otolaryngological examination 
to evaluate the etiology of his bilateral 
hearing loss.  Any indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner should review the claims file, 
with particular attention to the 
veteran's service history and reported 
post-service noise exposure.  After 
conducting the examination, the examiner 
must provide an opinion on the following 
question: Is it at least as likely as not 
that the veteran's hearing loss 
disability was the result of noise 
exposure in service?  The rationale for 
the opinion should be set forth.  The 
veteran's claims file must be made 
available to the examiner prior to and 
during the examination  for a complete 
study of the case.  

4.  The RO should make another attempt to 
obtain service medical records, including 
outpatient clinical records, relative to 
the veteran's service from June 1960 to 
February 1967.  Outpatient records from 
Fort Benning are particularly relevant to 
the veteran's claims.

5.  The veteran should again be requested 
to provide any private medical records 
that he may have in his possession 
relevant to the cervical spine, right 
knee, and right ankle issues and to 
obtain records from private providers, if 
any, who may have treated him after 
service for such disabilities.  

6.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of PTSD and 
to provide a multiaxial evaluation 
pursuant to the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders (Fourth 
Edition), Washington, DC, American 
Psychiatric Association, 1994.  The 
claims file and a copy of this Remand 
should be made available to the examiner 
prior to the examination.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
deemed necessary by the examiner should 
be accomplished.  The examiner should 
provide the GAF score and state what the 
assigned score represents.  

7.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  

Unless the veteran is satisfied with any favorable outcome 
and withdraws his appeal, the case then should be returned to 
the Board after compliance with the provisions for processing 
appeals, including the issuance of a supplemental statement 
of the case and provision of the applicable time period for 
response.  

The purpose of this REMAND is to obtain clarifying medical 
information and to ensure that due process requirements are 
met.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  No action is required of the veteran unless he is 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, Vb.'s Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


